DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 17/334,339 filed on July 26, 2022.  Claims 1, 2, 8, 11, 12, 18, 21, 22, and 24 are currently pending with the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/21/2022, 07/26/2022, and 10/17/2022, were filed before the mailing date of the final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 2, 8, 11, 12, 18, 21, 22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, line 14 recites “testing whether an extended bounding box of the first geography data object intersects the second geography data object”, and lines 23 to 27 recite “generating a bounding box of the first geography data object; extending the generated bounding box in each of multiple dimensions by the specified distance; and keeping, in the output of the interval join, combinations of rows from the first and second relations for which the extended bounding box of the first geography data object intersects the second geography data object”. These elements are not described in the specification. More specifically, the elements generating a bounding box and further extending the generated bounding box in each of multiple dimensions by the specified distance, and the elements keeping, in the output of the interval join, combinations of rows from the first and second relations for which the extended bounding box of the first geography data object intersects the second geography data object, have not been described in the specification. 
After reviewing the specification, it was found that paragraph [0067] describes “determining whether a given geospatial object crosses the Antimeridian”, where “the Antimeridian could be represented as three line segments: a first extending from the point (180, 90) to the point (180, 30), a second extending from the point (180, 30) to the point (180, -30), and a third extending from the point (180, -30) to the point (180, -90)”, which appears to be defining the bounds or bounding box to used to make the determination. However, generating a bounding box containing line segments that extend in dimensions by certain distances is not the same as generating a bounding box and further extending the generated bounding box in each of multiple dimensions by a specified distance. Therefore, the specification provides no support for the elements “generating a bounding box of the first geography data object; extending the generated bounding box in each of multiple dimensions by the specified distance”, nor “keeping, in the output of the interval join, combinations of rows from the first and second relations for which the extended bounding box of the first geography data object intersects the second geography data object”.
	Same rationale applies to claims 11 and 21, since they recite similar limitations, and to claims 2, 8, 12, 18, 22, and 24, by virtue of their dependency on claims 1, 11, and 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 11, 12, 18, 21, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a first geography data object” and “a second geography data object” in line 20. However, elements “a first geography data object of a first relation” and “a second geography data object of a second relation” have been previously recited in line 6 of claim 1, and therefore, it is not clear whether the first and the second geography data objects recited in line 20 refer to the same first and second geography data objects recited in line 6, or to separate distinct elements, which renders the claim indefinite. Furthermore, claim 1, lines 22, 26, and 27 recite the elements “the first geography data object” and “the second geography data object”, and it is not clear whether these elements refer to the first and second geography data objects recited in line 6, or the first and second geography data objects recited in line 20, rendering the claim indefinite. Same rationale applies to claims 11 and 21 since they recite similar limitations, to claims 8, 18, and 24, since they recite the elements “the first geography data object” and “the second geography data object”, and to claims 2, 12, and 22, by virtue of their dependency on claims 1, 11, and 21.
Claim 1 recites the limitation “each combination of…” in line 20.  There is insufficient antecedent basis for this limitation in the claim. Same rationale applies to claims 11 and 21.

Response to Arguments
	The following is in response to arguments filed on July 26, 2022.  Applicant’s arguments have been carefully and respectfully considered. In view of claim amendments and Applicant’s arguments, rejections under 35 USC § 101 and 35 USC § 103 have been withdrawn.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Merriman et al., (U.S. Publication No. 2020/0334220) is directed to performing geospatial operations, as identification of locations included within a specified distance from a location by generating an identification boundary, and expanding the boundary by a specified distance.  However, Merriman does not appear to expressly disclose replacing a geospatial-function join with instructions for only a single interval join, and a filter that applies the geospatial-function predicate to an output of the interval join.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169